Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2021; AND 02/19/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1, 3-4, 7, 9-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Veneruso et al. (US 20120041681 A1), hereinafter ‘Veneruso’, in view of Faraj et al. (WO 2016042317 A1), hereinafter ‘Faraj’.

With regards to Claim 1, Veneruso discloses A system for use in a well, comprising: a completion system deployed in a wellbore and having an internal flow path through which a well fluid is produced (FIG. 1 schematically depicts an onshore hydrocarbon well location and equipments WE above a hydrocarbon geological formation GF after drilling operation has been carried out… The well is beginning producing hydrocarbon, e.g. oil and/or gas. At this stage, the well bore comprises substantially vertical portion VWB and may also comprise horizontal or deviated portion HWB [0035]; Downhole, a first PS1 and second PS2 producing sections of the well typically comprises perforations, production packers and production tubing at a depth corresponding to a reservoir, namely hydrocarbon-bearing zones of the hydrocarbon geological formation GF [0036]); a sensor system comprising a pipe through which at least a portion of the well fluid flows (In one embodiment, one or more sensors 1 for measuring water fraction in the fluid mixture FM flowing into the cased borehole, for example in the first PS1 and second PS2 producing sections of the well (as represented in FIG. 1) or other sections of the well (not represented in FIG. 1), may be installed along the internal casing wall in contact with the fluid mixture [0036]); and a sensor having a main electrode; a guard electrode; and an insulator encapsulating the main electrode and the guard electrode (The active probe 2 is a dielectric probe. The active probe 2 comprises a first electrode 5 and a second electrode 6. The first electrode 5 is an inner electrode (i.e. main electrode, added by examiner). The second electrode 6 is acting as an electrical shield (i.e. guard electrode, added by examiner) around the inner electrode 5 such that only the end of the inner electrode 5 is sensitive to the dielectric environment within the instrumented tubing IT. The shield is maintained at the same electrical potential as the inner electrode 5 by the electronic unit. Both electrodes 5, 6 are isolated from each other by a first insulating layer 7. They are also isolated from the reference probe 3 by a second insulating layer 8 [0042]); the main electrode, the guard electrode, and the insulator being disposed in a wall of the pipe (The sensor 1 is installed along the internal wall of the instrumented tubing IT. It may be fitted in a cavity of the internal wall of the instrumented tubing IT, for example screwed in a threaded cavity. Alternatively, it may be welded on the internal wall of the instrumented tubing IT [0040]); and a processing system coupled to the sensor system to obtain capacitance data from the sensor, the capacitance data being processed via the processing system to determine a fraction of water in the well fluid (The electronic unit 4 is coupled to the first 5 and second 6 electrodes, and also to the reference probe 3. The electronic unit ensures that the same voltage potential is applied on both electrode 5 and 6. Therefore, the second electrode 6 acts as an electrical shield and only the end of the first electrode 5 is sensitive to the capacitance of the fluid mixture FM. The electronic unit 4 comprises a capacitance module 9 measuring a capacitance between the active probe 2 and the reference probe 3 [0047]; The micro-controller 27 processes the digital signal for computation of the capacitance as explained hereinafter [0049]; Thus, the sensor 1 can measure the water holdup, namely the volume fraction of water in the produced hydrocarbon fluid mixture FM flowing into the casing. The water holdup is determined by measuring the capacitance between the active probe and the inner wall of the casing acting as reference probe [0050]). 
However, Veneruso does not specifically disclose the electrodes being disposed circumferentially about the pipe.
Faraj discloses electrodes being disposed circumferentially about the pipe (Referring now to Fig 2 this is a schematic vertical cross-section of part of tomography apparatus embodying the invention. In this embodiment the apparatus comprises a conduit in the form of a cylindrical tube 1 having a longitudinal axis A along which a sample may be arranged to flow. The tube wall has an outer surface 1 1 and an inner surface 12 in contact with the flowing sample. The apparatus includes an array of measurement electrodes 2, each of which is embedded in the tube wall and has a respective contact surface 21 arranged to be flush with the inner wall 12 of the tube so that each electrode makes electrical contact with the flowing sample but does not in any way affect or impede sample flow [0066]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Veneruso, in view of Faraj, to dispose the main electrode, the guard electrode, and the insulator circumferentially in a wall of the pipe to symmetrically and evenly distribute the electric field inside the pipe. 


With regards to Claim 3, Veneruso in view of Faraj, discloses the claimed limitations as discussed in Claim 1.
However, Veneruso does not specifically disclose the main electrode is segmented along the circumference of the pipe.
Faraj discloses the main electrode is segmented along the circumference of the pipe (Fig 3 shows the main electrode is segmented along the circumference of the pipe, added by examiner).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Veneruso, in view of Faraj, to dispose the segmented main electrode along the circumference of the pipe to ensure measurement accuracy and/or reliability along with ease of maintenance and/or lower replacement cost. 


With regards to Claim 4, Veneruso in view of Faraj, discloses the claimed limitations as discussed in Claim 1.
However, Veneruso does not specifically disclose the main electrode, the guard electrode, and the insulator are disposed in a recess formed in an inner wall surface of the pipe such that the sensor is flush mounted with the inner wall surface.
Faraj discloses electrodes are disposed in a recess formed in an inner wall surface of the pipe such that the sensor is flush mounted with the inner wall surface (Referring now to Fig 2 this is a schematic vertical cross-section of part of tomography apparatus embodying the invention. In this embodiment the apparatus comprises a conduit in the form of a cylindrical tube 1 having a longitudinal axis A along which a sample may be arranged to flow. The tube wall has an outer surface 1 1 and an inner surface 12 in contact with the flowing sample. The apparatus includes an array of measurement electrodes 2, each of which is embedded in the tube wall and has a respective contact surface 21 arranged to be flush with the inner wall 12 of the tube so that each electrode makes electrical contact with the flowing sample but does not in any way affect or impede sample flow [0066]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Veneruso, in view of Faraj, to dispose the main electrode, the guard electrode, and the insulator in a recess formed in an inner wall surface of the pipe such that the sensor is flush mounted with the inner wall surface to ensure unimpeded fluid flow inside the pipe (Faraj). 


With regards to Claim 7, Veneruso in view of Faraj, discloses the claimed invention as discussed in Claim 1.
 Veneruso additionally discloses the insulator comprises a ceramic material (The insulating layers are made of a ceramic or a high temperature polymer such as Peek (Trademark) [0042]).


With regards to Claim 9, Veneruso in view of Faraj, discloses the claimed invention as discussed in Claim 1.
 Veneruso additionally discloses the guard electrode has a greater longitudinal length than the main electrode (The portion of the first electrode 5 exposed to the fluid mixture is slightly shorter than the portion of the second electrode 6 (for example 10% of the full electrode length) so that the distal part of the first electrode 5 is sensitive to the capacitance of the fluid mixture FM located between the end of the first electrode 5 and the reference probe 3. The second electrode 6 acts as an electrical shielding or guard over the remaining length of the first electrode 5 [0043]).


With regards to Claim 10, Veneruso in view of Faraj, discloses the claimed limitations as discussed in Claim 1.
However, Veneruso does not specifically disclose the main electrode comprises three segments extending circumferentially within the wall of the pipe.
Faraj discloses the main electrode comprises three segments extending circumferentially within the wall of the pipe (Fig 3 shows the main electrode comprises three segments extending circumferentially within the wall of the pipe, added by examiner).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Veneruso, in view of Faraj, to utilize main electrode comprising three segments extending circumferentially within the wall of the pipe to improve measurement coverage area inside the pipe thus improving measurement accuracy and/or reliability. 


With regards to Claim 11, Veneruso in view of Faraj, discloses the claimed limitations as discussed in Claim 1.


With regards to Claim 12, Veneruso in view of Faraj, discloses the claimed limitations as discussed in Claims 4 and 11.


With regards to Claim 13, Veneruso in view of Faraj, discloses the claimed limitations as discussed in Claims 2 and 12.


With regards to Claim 14, Veneruso in view of Faraj, discloses the claimed limitations as discussed in Claims 3 and 12.


With regards to Claim 15, Veneruso in view of Faraj, discloses the claimed limitations as discussed in Claims 1 and 11.

With regards to Claim 16, Veneruso in view of Faraj, discloses the claimed limitations as discussed in Claims 1 and 15.


With regards to Claim 17, Veneruso in view of Faraj, discloses the claimed limitations as discussed in Claim 1.


With regards to Claim 18, Veneruso in view of Faraj, discloses the claimed limitations as discussed in Claims 1 and 17.


With regards to Claim 20, Veneruso in view of Faraj, discloses the claimed limitations as discussed in Claims 3 and 17.


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Veneruso, in view of Faraj , and in further view of Mohamad et al., “Multiphase Flow Reconstruction in Oil pipelines by Portable Capacitance Tomography”, SENSORS, 2010 IEEE, 2010, pp. 273-278, hereinafter ‘Mohamad’.

With regards to Claim 5, Veneruso in view of Faraj, discloses the claimed limitations as discussed in Claim 1.
However, Veneruso does not specifically disclose the main electrode comprises copper.
Mohammad discloses electrode comprises copper (The material of the electrode must be highly conductive material, such as copper, aluminum, silver, brass, tungsten or iron, p.275, col.1).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Veneruso, in view of Faraj, and in further view of Mohamad, to utilize copper as main electrode to ensure conductivity thus  improving measurement accuracy and/or sensitivity. 


With regards to Claim 6, Veneruso in view of Faraj, discloses the claimed limitations as discussed in Claim 1.
However, Veneruso does not specifically disclose the guard electrode comprises copper.
Mohammad discloses electrode comprises copper (The material of the electrode must be highly conductive material, such as copper, aluminum, silver, brass, tungsten or iron, p.275, col.1).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Veneruso, in view of Faraj, and in further view of Mohamad, to utilize copper as guard to ensure conductivity thus improving measurement accuracy and/or sensitivity. 

Claims 2, 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Veneruso, in view of Faraj , and in further view of Mark Schumacher (US 20050204822 A1), hereinafter ‘Schumacher’.

With regards to Claim 2, Veneruso in view of Faraj, discloses the claimed limitations as discussed in Claim 1.
However, Veneruso does not specifically disclose the main electrode and the guard electrode extend continuously along the entire circumference of the pipe.
Schumacher discloses electrode extend continuously along the entire circumference of the pipe (Fig. 6 shows electrode 50 extend continuously along the entire circumference of the pipe).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Veneruso in view of Faraj, and in further view of Schumacher, to utilize main electrode and guard electrode that extend continuously along the entire circumference of the pipe to improve shielding from interference and/or ensure uniform concentric distribution of applied field into the flow thus improving measurement accuracy, reliability and/or sensitivity. 


With regards to Claim 8, Veneruso in view of Faraj, discloses the claimed limitations as discussed in Claim 1.
However, Veneruso does not specifically disclose the main electrode and the guard electrode are formed as concentric rings.
Schumacher discloses electrode formed as concentric rings (Fig.6 shows electrode formed as concentric rings).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Veneruso, in view of Faraj, and in further view of Schumacher, to form main and guard electrode as concentric rings to ensure uniform concentric distribution of applied field into the flow thus improving measurement accuracy, reliability and/or sensitivity.


With regards to Claim 19, Veneruso in view of Faraj, and in further view of Schumacher, discloses the claimed limitations as discussed in Claims 8 and 17.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ahmed et al. (US 20140060204 A1) discloses a multiphase flow detector for detecting the different fractions of different phases of fluids, i.e., oil, water, and/or gas, flowing through a pipeline or the like.
Aleman et al. (US 7496450 B2) discloses method for imaging multiphase flow using electrical capacitance tomography. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASM FAKHRUDDIN whose telephone number is (571) 272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARI ALESSANDRO can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASM FAKHRUDDIN/Patent Examiner, Art Unit 2863
/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863